Title: To Thomas Jefferson from Eli Whitney, 24 November 1793
From: Whitney, Eli
To: Jefferson, Thomas



Respected Sir
New Haven Nov. 24th. 1793.

I received your favor of the 16th. inst. yesterday and with pleasure take the earliest opportunity to answer your enquiries concerning my machine for cleaning cotton.
It is about a year since I first turned my attention to constructing this machine, at which time I was in the State of Georgia. Within about ten days after my first conception of the plan, I made a small, though imperfect model. Experiments with this encouraged me to make one on a larger scale. But the extreme difficulty of procuring workmen and proper materials in Georgia, prevented my completing the larger one, untill some time in April last. This though much larger than my first attempt, is not above one third so large as the Machines may be made, with convenience. The cylinder is only two feet two inches in length and six inches diameter. It is turned by hand and requires the strength of one man to keep it in constant motion. It is the stated task of one negro to clean fifty Wt. (I mean fifty pounds after it is seperated from the seed) of the green-seed cotton Per Day. This task he usually completes by one oClock in the afternoon. He is paid so much Per lb. for all he cleans over and above his task, and for ten or fifteen Days successively
 
he has cleared from sixty to Eighty Wt. Per day and left work every day before sunset. The machine cleaned fifteen hundred weight in about four weeks, which cotton was examined in N. York, the quality declared good and sold in market at the highest price.
I have, sir, been thus particular in relating the experience I have had of the performance of this Machine, that you may be the better able to judge of its utility and success.
I have not had much experience in cleaning the Black-seed cotton. I only know that it will clean this Kind considerably faster than it will the green-seeded, but how much I cannot say.
After the workmen are acquainted with the business, I should judge, the real expence of one which will clean a hundred Wt. Per Day, would not exceed the price of ten of those in common use.
I shall have another person concerned with me in carrying on the business after the Patent is obtained. We have not yet determined at what price we shall sell the machines, it will however be so low as to induce the Purchaser to give them a preference to any other. We are now erecting one on a large scale, to be turned by horses, for our own use, and I do not think it will be in our power to make any for sale this winter.
This, sir, is not the machine advertised by Pearce at the Patterson Manufactory. I never saw a machine of any kind whatever for ginning cotton, untill several months after I invented this for which I have applied for a Patent. Some time last spring, I saw it mentioned in a Savannah News-Paper that Mr. Pearce of New Jersey had invented a machine for ginning cotton, but there was no mention made of the construction. I have since understood that his improvement was only a multiplication of the small rollers used in the common gins. This is every thing I know concerning the machine to which I suppose you allude in your Postscript.
I think the machine is well calculated for family use. It may be made on a very small scale and yet perform in proportion to its size. I believe one might be made within the compass of two cubic feet, that would cleanse all the cotton which any one family manufactures for its own use. The machine itself does considerable towards carding the cotton, and I have no doubt but by leaving out the clearer and adding three or four cylinders, covered with card-teeth, it would deliver the cotton completely prepared for spinning. You will be able to form a more perfect idea of the machine from the model, which will be so complete as to perform the opperation of seperating the cotton from the seed.
It is my intention to come to Philadelphia within a few weeks and bring the model myself; but per[haps] it will not be in my power, in which case I s[hall] send forward the model with an order for the patent. I am Respected Sir your very humbl. Servt.

Eli Whitney

 
